Roberts, Chief Justice.
—We areof opinion that the statute of 1870, declaring that “ the property reserved from forced sale by the Constitution and laws of this State, or its value if there be no such property, does not form any part of the estate of a deceased person where a constituent of the family survives,” (Paschal’s Big., art. 5487,) does not 'apply to a pension warrant issued to a veteran soldier during his lifetime under the law of 1874, (see Gen. Laws of 1874,14th Leg., p. 114,) because the latter law is a special provision for a particular class of persons; and the exemption therein contained from forced sale, while the warrant is in the hands of the original holder, is intended for the special personal benefit of such class while, and only while, it is in the hands of the original holder; and upon his death, not having been previously disposed of, it becomes property to be administered on as part of his estate, and does not come under the general exemption first recited, intended to be of' universal and general application in reference to all estates.
The reasons for this opinion may be found more fully developed in a case substantially similar in principle relating to lands located under a San Jacinto bounty warrant, decided by this court, Chief Justice Wheeler delivering the opinion. (Hubbard v. Home, 24 Tex., 270.) This is decisive of this case.
Judgment affirmed.
Affirmed.